TYSON, Judge.
Eurika Mungo ("defendant") appeals from the judgment revoking her probation and activating her suspended sentence. We affirm.
I. Background
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal, and asks this Court to conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of her right to file writtenarguments with this Court and providing her with the documents necessary for her to do so. Defense counsel's brief contains a letter dated 5 May 2004 transmitting to defendant the record on appeal and transcript and advising her to "submit the arguments themselves as quickly as possible."
Defendant has not filed any written arguments on her own behalf with this Court. A reasonable time in which she could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We have examined the record for possible prejudicial error and found none.
II. Conclusion
We conclude that the appeal is wholly frivolous. The judgment of the trial court is affirmed.
Affirmed.
Judges WYNN and GEER concur.
Report per Rule 30(e).